DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021 was filed after the mailing date of the Non-Final Rejection on 7/6/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, and 7-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 27-28 of U.S. Patent No. 9,993,688. 
Claim 1 recites a device for use in conducting pelvic muscle exercise (see line 1 of claim 1 of the patent), comprising: a body portion comprising a first portion, a second portion, and an intermediary portion between the first and second portions, wherein the body portion comprises a flexible polymeric material (see 2-6 of claim 1 of the patent); a sensor, wherein at least a portion of the sensor is embedded in the flexible polymeric material, and wherein the sensor is constructed and arranged to measure a force or pressure applied to the body portion (see 7-13 of claim 1 of the patent), wherein the device is constructed and arranged to determine a position, at a surface of the body portion, and an intensity, of a force and/or a pressure applied to the body portion, and to determine a correct or desired form of the pelvic muscle exercise conducted by a user (see 14-18 of claim 1 of the patent).
Claim 3 recites a system for use in conducting pelvic muscle exercise (see line 1 of claim 28 of the patent), comprising: a device comprising:  7816277.1Application No.: 16/005,5593 Docket No.: S1887.70000US04Reply to Office Action of October 9, 2019a body portion comprising a first portion, a second portion, and an intermediary portion between the first and second portions, wherein the body portion comprises a flexible polymeric material (see lines 2-7 of claim 28 of the patent); and a sensor, wherein at least a portion of the sensor is embedded in the flexible polymeric material, and wherein the sensor is constructed and arranged to measure a force or a pressure applied to a surface of the body portion (see lines 8-17 of claim 28 of the patent); and 
Claim 7 (see claim 2 of the patent);
Claim 8 (see claim 3 of the patent);
Claim 9 (see claim 4 of the patent);
Claim 10 (see claim 5 of the patent);
Claim 11 (see claim 6 of the patent);
Claim 12 (see claim 7 of the patent);
Claim 13 (see claim 8 of the patent);
Claim 14 (see claim 9 of the patent);
Claim 15 (see claim 10 of the patent);
Claim 16 (see claim 11 of the patent);
Claim 17 (see claim 11 of the patent);
Claim 18 (see claim 12 of the patent);
Claim 19 (see claim 13 of the patent);
Claim 20 (see claim 13 of the patent);
Claim 21 (see claim 14 of the patent);
Claim 22 (see claim 15 of the patent);
Claim 23 (see claim 16 of the patent).
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of claims 1, 3, and 7-23 are to be found in claims In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 3, and 7-23 are anticipated by claims 1-16 and 27-28 of the patent, they are not patentably distinct.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 2 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2010/0222708 (Hitchcock et al., hereinafter “Hitchcock”).
Regarding claim 2, Hitchcock discloses a device for use in conducting pelvic muscle exercise (para 0045), comprising: 
a body portion 110 comprising a first portion, a second portion, and an intermediary portion between the first and second portions (see annotated FIG. 4 below), wherein the body portion comprises a flexible polymeric material (outer wall 112 of capsule 110 comprises an elastomeric material, which can be, for example without limitation, a silicone elastomer - para 0036); 
a sensor (pressure sensor 122 - para 0031, FIGS. 1-4), wherein at least a portion of the sensor 122 is embedded in the flexible polymeric material (the pressure sensor 122 is positioned within the inner cavity 116 of the capsule 110, and thus can be interpreted to be embedded within the outer wall 112 of the capsule 110 - para 0030, FIGS. 3-4), and wherein the sensor is constructed and arranged to measure a force or pressure applied to the body portion (the pressure sensor 122 is configured to measure external pressure placed on the outer wall 112 of the capsule 110 - para 0030); and 
a cavity 116 containing a fluid positioned between the sensor 112 and a surface of the body portion 110 (pressure sensor 112 is configured to be positioned therein the fluid that is retained in the inner cavity 116 of the capsule 110, thus having fluid positioned between the sensor and the outer wall 112 of the capsule 110 - para 0034, FIGS. 1-4), wherein the device is constructed and arranged to determine a correct or desired form of the pelvic muscle exercise conducted by a user  (at least one pressure measurement taken while the patient performs at least one exercise activity can be analyzed to determine if the at least one pressure .

    PNG
    media_image1.png
    806
    565
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 7-14, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock in view of US 10,470,862 (Iglesias).
Regarding claim 1, Hitchcock discloses a device for use in conducting pelvic muscle exercise (para 0045), comprising: 
a body portion 110 comprising a first portion, a second portion, and an intermediary portion between the first and second portions (see annotated FIG. 4 below), wherein the body portion comprises a flexible polymeric material (outer wall 112 of capsule 110 comprises an elastomeric material, which can be, for example without limitation, a silicone elastomer - para 0036); 
a sensor (pressure sensor 122 - para 0031, FIGS. 1-4), wherein at least a portion of the sensor 122 is embedded in the flexible polymeric material (the pressure sensor 122 is positioned within the inner cavity 116 of the capsule 110, and thus can be interpreted to be embedded within the outer wall 112 of the capsule 110 - para 0030, FIGS. 3-4), and wherein the sensor is constructed and arranged to measure a force or pressure applied to the body portion (the pressure sensor 122 is configured to measure external pressure placed on the outer wall 112 of the capsule 110 - para 0030),
wherein the device is constructed and arranged to determine an intensity, of a force and/or a pressure applied to the body portion (the pressure sensor 122 is configured to measure external pressure placed on the outer wall 112 of the capsule 110 - para 0030), and to determine a correct or desired form of the pelvic muscle exercise conducted by a user (at least one pressure measurement taken while the patient performs at least one exercise activity can be analyzed to determine if the at least one pressure measurement differs from a predetermined 

    PNG
    media_image1.png
    806
    565
    media_image1.png
    Greyscale

However, Hitchcock does not explicitly disclose wherein the device is constructed and arranged to determine a position, at a surface of the body portion, of a force and/or a pressure applied to the body portion.
Iglesias teaches an analogous pelvic floor device (abstract) that is a multiple sensor-enabled device constructed with pressure and position sensors (Col 6:27-64, FIG. 1) and arranged to determine a position, at a surface of a body portion, of a force and/or a pressure applied to the body portion (Col 6:1-9 and 6:27-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hitchcock’s device with both pressure and position sensors as taught by Iglesias in order to provide objective measurements relating to vaginal 
Regarding claims 7-11, modified Hitchcock teaches the device of claim 1, but does not explicitly disclose wherein the pressure is at least 15 kPa (claim 7), wherein the pressure is less than or equal to 126 kPa (claim 8), wherein the force is at least 0.1 N (claim 9), wherein the force is less than or equal to 100 N (claim 10), or wherein the force is an anisotropic force, wherein the anisotropic force has a component normal to the surface of the body portion, and wherein the component of force normal to a surface of the body portion is at least 0.1 N and/or less than or equal to 100 N (claim 11). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pressure is at least 15 kPa, the pressure less than or equal to 126 kPa, the force at least 0.1 N, the force less than or equal to 100 N, or the force being an anisotropic force, wherein the anisotropic force has a component normal to the surface of the body portion, and wherein the component of force normal to a surface of the body portion is at least 0.1 N and/or less than or equal to 100 N in order to use the device for users of different ages and different body builds and health conditions and make the device more durable and comfortable for the different users, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/values involves only routine skill in the art (MPEP 2144.05).
Regarding claim 12, modified Hitchcock teaches the device of claim 1, and Hitchcock further discloses wherein the first portion is a first end of the device, and the second portion is a second end of the device (see annotated FIG. 4 above).
Regarding claim 13, modified Hitchcock teaches the device of claim 1, and wherein the position is inherently relative to the first and second portions of the body portion since any position can be interpreted as being relative to any parts of the device.
inherently relative to a position on a perimeter of a cross-section of the body portion since any position can be interpreted as being relative to any parts of the device.
Regarding claim 16, modified Hitchcock teaches the device of claim 1, and Hitchcock further discloses wherein the sensor 122 is positioned along the body portion between the first and second portions (the annotated portions of the body portion in the annotated FIG. 4 above is one interpretation of the configuration of the portions; the portions of the body portion can be configured such that the sensor 122 is located in the intermediate portion, which would be between the first and second portions).
Regarding claim 17, modified Hitchcock teaches the device of claim 1, and Hitchcock further discloses wherein the sensor 122 is positioned at first or second end portions (sensor 122 is located in the second end portion - see annotated FIG. 4 above).
Regarding claim 18, modified Hitchcock teaches the device of claim 1, and Hitchcock further discloses wherein the flexible polymeric material is an elastomer (silicone elastomer - para 0036).
Regarding claims 19-20, modified Hitchcock teaches the device of claim 1, and Hitchcock further discloses wherein the flexible polymeric material has a Young's modulus of at least 0.6 MPa and/or less than or equal to 5.5 MPa or at least 1.0 MPa and/or less than or equal to 5.0 MPa (the silicone elastomer has a hardness of 50 Shore A, for example, LSR-4350 Factor II, which has a Young’s modulus in the range of 270-340 Psi, which converts to 1.86-2.41 MPa - para 0036).
Regarding claim 21, modified Hitchcock teaches the device of claim 1, and Hitchcock further discloses wherein the device has an average length of less than or equal to 10 cm (a length of about 3.0 cm - para 0033).

Regarding claim 23, modified Hitchcock teaches the device of claim 1, and further discloses wherein the device comprises at least 2, 3, 4, 5, or 6 sensors (the pressure sensor 122 of Hitchcock modified with the position sensors of Iglesias - see above with respect to claim 1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hitchcock in view of Iglesias as applied to claim 1 above, and further in view of US 6,086,549 (Neese et al., hereinafter “Neese”).
Regarding claim 15, modified Hitchcock teaches the device of claim 1, but does not explicitly disclose wherein the sensor is an impedance sensor, a voltage sensor, or a current sensor. Neese teaches a pressure sensor 126 that includes a silicon diaphragm upon which is patterned a resistive Whetstone bridge circuit which causes a change in current flow through the circuit when the pressure exerted upon the diaphragm changes, thus being a type of impedance/current sensor (Col 8:13-21, FIG. 2).
It has been held that simple substitution of one known element for another to obtain predictable result will support a conclusion of obviousness. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pressure sensor of Hitchcock with the pressure sensor as taught by Neese since Hitchcock suggests that any known pressure sensor can be utilized in the device (para 0030) and since they are equivalent means for measuring pressure on a device inserted in the vagina.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding independent claim 2, applicant's arguments filed on 1/5/2021 have been fully considered but they are not persuasive. Applicant’s argument that Hitchcock fails to disclose the limitation “wherein the device is constructed and arranged to determine a correct or desired form of the pelvic muscle exercise conducted by a user” is unpersuasive. Hitchcock discloses at least one pressure measurement taken while the patient performs at least one exercise activity can be analyzed to determine if the at least one pressure measurement differs from a predetermined pressure threshold, i.e., a baseline threshold, that is considered normal, i.e., correct or desired, for a healthy patient (para 0045). Applicant’s argument that “magnitude alone, however, does not indicate whether a correct or desired form of the pelvic muscle exercise is being conducted by a user” is unpersuasive. Hitchcock discloses that for each exercise activity, there may be a pressure range that is considered normal for a healthy patient (para 0045). Thus, if the measured pressures remain in said pressure range, the patient or user has performed the activity in a correct or desired manner for a healthy patient.

Allowable Subject Matter
Claim 3 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments, see pages 5-7, filed 1/5/2021, with respect to independent claim 3 have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1)/(a)(2) rejection of claim 3 as being anticipated by US 2010/0222708 (Hitchcock et al.) has been withdrawn. After an updated search and consideration, no prior art could be found with a teaching, suggestion, or motivation that would have made it obvious to one of ordinary skill in the art before the effective filing date .

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/5/2021 prompted the new grounds of rejection of independent claim 1 and all dependent claims thereof presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784